UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4153


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN W. SAVAGE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:13-cr-00688-CMC-1)


Submitted:   July 21, 2014                 Decided:   August 4, 2014


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, T. DeWayne Pearson, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jonathan    W.     Savage    pleaded        guilty      to   one     count   of

making, forging and counterfeiting United States currency, in

violation of 18 U.S.C. § 471 (2012).                    Savage contends that the

district     court    erred     by   not       giving       him    credit      under     the

Sentencing    Guidelines       for   acceptance         of    responsibility.            We

affirm.

            The determination of whether a defendant is deserving

of an acceptance of responsibility adjustment is a factual issue

and thus reviewed for clear error.                   United States v. Dugger, 485

F.3d 236, 239 (4th Cir. 2007).                  “The sentencing judge is in a

unique     position     to     evaluate        a     defendant’s         acceptance      of

responsibility,       and     thus   .    .     .     the    determination        of     the

sentencing    judge    is     entitled     to       great    deference      on   review.”

Elliott v. United States, 332 F.3d 753, 761 (4th Cir. 2003)

(internal quotations and brackets omitted).                       We will reverse the

district court’s finding only when “left with the definite and

firm conviction that a mistake has been committed.”                         Dugger, 485

F.3d at 239 (internal quotation marks omitted).

            Section 3E1.1 of the Guidelines Manual provides for a

two-level reduction for a defendant who “‘clearly demonstrates

acceptance     of     responsibility           for     his    offense.’”           United

States v. Jeffery, 631 F.3d 669, 678 (4th Cir. 2011) (quoting

USSG § 3E1.1(a)).            To merit this reduction, the defendant must

                                           2
establish    by    a   preponderance     of     the   evidence   “that    he   has

clearly      recognized      and       affirmatively       accepted      personal

responsibility      for    his   criminal     conduct.”      United   States    v.

Nale, 101 F.3d 1000, 1005 (4th Cir. 1996).                 The Guidelines note

that in considering this adjustment, the district court should

look at whether the defendant voluntarily terminated or withdrew

from criminal conduct and whether the defendant engaged in post-

offense rehabilitative efforts, among other factors.                     See U.S.

Sentencing    Guidelines     Manual     § 3E1.1,      application   notes    1(B),

(G); see also Dugger, 485 F.3d at 240 (a court may look for a

clear demonstration of acceptance of responsibility by voluntary

termination of or withdrawal from criminal conduct).                     Evidence

of continued drug use after indictment but before a guilty plea

may support the district court’s decision to deny an acceptance

of responsibility enhancement.               See United States v. Underwood,

970 F.2d 1336, 1338-39 (4th Cir. 1992).                 Even criminal conduct

unrelated to the charged criminal conduct may support a finding

that   the   defendant     has   not    accepted      responsibility.       United

States v. Arellano, 291 F.3d 1032, 1034-35 (8th Cir. 2002); see

also United States v. Prince, 204 F.3d 1021, 1023 (10th Cir.

2000); United States v. Ceccarani, 98 F.3d 126, 130 (3d Cir.

1996).

             We conclude that the district court’s decision not to

give   Savage     credit   for   acceptance      of    responsibility    was   not

                                         3
clearly erroneous.         Accordingly, we affirm the judgment.            We

dispense   with     oral    argument   because     the    facts   and   legal

contentions   are   adequately    presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                       4